Title: To James Madison from William Thornton, 3 August 1811
From: Thornton, William
To: Madison, James


Dr. sir
Washington City 3d. Augt. 1811
I lie still so very sick in bed I am obliged to get Mr. Lyon to write a few lines for me, we were exceedingly obliged by the kind attention of your amiable Lady and self, at the time of your departure, and if your good wishes could have reinstated me I should not be now lieing in the low situation I am in. Since I had the pleasure of seeing you Major White was here, who has trained some of my Horses & informed me if the Colt of King Hirem which is four years Old, at your house could be got up he would send a rider expressly for him, and would train him for me on very easy terms. The Sire of that Colt has been in Georgia for five years & I never have received for his services one Dol., but if one of his Colts was tried and could run it perhaps might bring the Horse into vogue. I am willing to take the Horse at his valuation, or if you prefer keeping him yourself it will be perfectly agreeable to me, and the same justice shall be done to him that would be done if he was my property. Mr. Whites boy will be the bearer of a copy of this, I know the Horse is of more value in consequence of his being a year Older, and if you should not be inclined to keep him, I must pay the more for him or take a two year Old Filly valued at three to make up the difference. I wish this to be perfectly obtional [sic] with yourself as it will make no difference whether you or I have the Colt. I am so fatigued by only dictating these few lines that I must bid you an affectionate and sincere adieu—
William Thornton.
